


110 HR 7207 IH: Spectrum Relocation Improvement Act of

U.S. House of Representatives
2008-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7207
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2008
			Mr. Inslee introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the National Telecommunications and Information
		  Administration Organization Act to improve the process of reallocation of
		  spectrum from Federal government uses to commercial uses.
	
	
		1.Short titleThis Act may be cited as the
			 Spectrum Relocation Improvement Act of
			 2008.
		2.Rights and
			 responsibilities of federal entities in the spectrum relocation
			 process
			(a)Eligible federal
			 entitiesSection 113(g)(1) of
			 the National Telecommunications and Information Administration Organization Act
			 (47 U.S.C. 923(g)(1)) is amended to read as follows:
				
					(1)Eligible federal
				entitiesAny Federal entity, as defined in subsection (i), that
				operates a Federal Government station assigned to a band of eligible
				frequencies, as described in paragraph (2), and that incurs relocation costs
				because of the reallocation of frequencies from Federal use to non-Federal use
				shall receive payment for such costs from the Spectrum Relocation Fund if the
				Federal entity is found by the Office of Management and Budget
				(OMB) to comply with the requirements of this section and
				section 118. For purposes of this paragraph, Federal power agencies exempted
				under subsection (c)(4) that choose to relocate from the frequencies identified
				for reallocation pursuant to subsection (a) are eligible to receive payment
				under this
				paragraph.
					.
			(b)Public
			 information on relocation processSection 113(g) of such Act (47
			 U.S.C. 923(g)) is amended by redesignating paragraph (6) as paragraph (7) and
			 by inserting after paragraph (5) the following new paragraph:
				
					(6)Public notice of
				relocation plans
						(A)Not later than 60
				days after the date on which the NTIA, on behalf of eligible Federal entities
				and after review by OMB, notifies the Commission of estimated relocation costs
				and timelines for such relocation as required by subsection (g)(4)(A), NTIA
				shall post on its website detailed transition plans from each of the eligible
				Federal entities. Each Federal entity’s transition plan shall provide the
				public with the following information about its spectrum relocation
				requirements:
							(i)Current use of the
				spectrum.
							(ii)Geographic
				location of the Federal entities’ facilities or systems.
							(iii)Frequency bands
				used by such facilities or systems, described by geographic location.
							(iv)The steps to be
				taken by the Federal entity to relocate its current spectrum uses from the
				eligible frequencies, detailed according to timelines for specific geographic
				locations in sufficient detail to indicate when use of such frequencies at
				specific locations will be shared between the Federal entity and the commercial
				licensee.
							(v)The
				specific interactions between eligible Federal entities and NTIA needed to
				implement the transition plan.
							(vi)The professional
				staff, including managers, who are responsible for the Federal entity’s
				relocation efforts and who are authorized to meet and negotiate with commercial
				licensees regarding the relocation process.
							(vii)The Federal
				entity’s plans and timeline for using relocation funds received from the
				Spectrum Relocation Fund.
							(viii)The Federal
				entity’s plans and timeline for procuring new equipment and additional
				personnel needed for the relocation.
							(ix)The Federal
				entity’s plans and timeline for field-testing and deploying new equipment
				needed in the relocation.
							(x)The
				Federal entity’s plans and timeline for hiring and relying on contract
				personnel, if any.
							(xi)Risk factors in
				the relocation process that could affect the Federal entity’s fulfillment of
				its transition plan.
							(B)To be eligible to
				receive payment for relocation costs from the Spectrum Relocation Fund—
							(i)Federal entities
				shall make the transition plans described in this subsection available to NTIA
				at least 60 days prior to the date that NTIA must make such plans publicly
				available on its website pursuant to subparagraph (A), in a common format to be
				specified by NTIA after public input; and
							(ii)each transition
				plan shall be evaluated by a standing 3-member technical panel (in this section
				referred to as the Technical Panel), which shall report to NTIA
				and to the Federal entity, within 30 days after the plan’s submission to NTIA,
				on the sufficiency of the plan under this paragraph, including whether the
				required public information is included and whether proposed timelines and
				estimated relocation costs are reasonable.
							(C)The Director of
				OMB, the Administrator of NTIA, and the Chairman of the FCC shall each appoint
				one member to the Technical Panel, and each such member shall be a radio
				engineer or technical expert not employed by, or a paid consultant to, any
				Federal or State governmental agency. NTIA shall adopt regulations to govern
				the workings of the Technical Panel after public notice and comment, subject to
				OMB approval, and the members of the Technical Panel shall be appointed, within
				180 days of the date of enactment of the Spectrum Relocation Improvement Act of
				2008.
						(D)If any of the
				information otherwise required in subparagraph (g)(6) is classified
				information, as that term is defined in section 798(b) of title 18,
				United States Code, the Federal entity’s transition plan shall explain the
				exclusion of any such information as specifically as possible, shall make all
				relevant non-classified information available in its transition plan, and shall
				discuss as a risk factor the extent of the classified information and the
				effect on the relocation process of the classified
				information.
						.
			(c)Sharing and
			 coordination of spectrum between commercial licensees and Federal entities
			 during relocation transitionSection 118 of such Act (47 U.S.C.
			 928) is amended by adding at the end the following new subsections:
				
					(f)Eligibility for
				payment of relocation costs
						(1)Spectrum
				sharingTo be eligible to receive payment for relocation costs
				from the Spectrum Relocation Fund, a Federal entity must—
							(A)in its transition
				plan for relocating its current spectrum uses, provide, to the fullest extent
				possible, for sharing and coordination of eligible frequencies with commercial
				licensees, including reasonable accommodation by the Federal entity for the use
				of eligible frequencies by the commercial licensee during the period that the
				Federal entity is relocating its spectrum uses (in this subsection referred to
				as the transition period);
							(B)during the
				transition period, make itself available, within 30 days after a written
				request, for negotiation and discussion with commercial licensees; and
							(C)during the transition period, make
				available to a commercial licensee with appropriate security clearances any
				classified information as that term is defined in section 798(b)
				of title 18, United States Code, regarding the relocation process, on a
				need-to-know basis, to assist the commercial licensee in the relocation process
				with that Federal entity or other Federal entities.
							(2)Timely and
				successful completion of relocationIn addition to the conditions
				of paragraph (1), to be eligible to receive payment for relocation costs from
				the Spectrum Relocation Fund, a Federal entity must—
							(A)complete the
				relocation of its current spectrum uses not later than 1 year after the date
				upon which funds are transferred to the entity to fund the relocation unless,
				prior to the date that NTIA is required to post publicly the Federal entity’s
				transition plan, the Federal entity receives written approval from OMB, with
				advice of NTIA, for a different time period for completion; and
							(B)make available to
				NTIA, not later than 15 days prior to the date that is the halfway point of the
				time period described in subparagraph (A), a complete update of its transition
				plan. NTIA shall post such update publicly on its website not later than the
				date that is the halfway point of the time period described in subparagraph
				(A).
							(3)Nothing in
				paragraphs (1) or (2) shall be construed to adversely affect critical
				communications related to the mission of any Federal entity.
						(4)Subject to
				subsection (d), payments for relocation costs from the Spectrum Relocation Fund
				shall be made to an eligible Federal entity not later than 30 days after the
				grant of the first license following the close of the auction.
						(g)Dispute
				resolution process
						(1)If, during the
				spectrum relocation process, a dispute arises over the execution, timing, or
				cost of the Federal entity’s transition plan, either the Federal entity or the
				affected commercial licensee may seek resolution of the dispute from a 3-member
				dispute resolution board, consisting of a representative of OMB, NTIA, and the
				Commission, and chaired by the representative of OMB.
						(2)The dispute
				resolution board shall meet with representatives of the Federal entity and the
				commercial licensee together to discuss the dispute. The dispute resolution
				board may require the parties to make written submissions to it. The dispute
				resolution board shall rule on any dispute within 28 days after the date that
				the dispute was brought before it.
						(3)The dispute
				resolution board shall be assisted by the Technical Panel described in section
				113(g)(6)(C).
						(4)Subject to OMB
				approval, NTIA shall adopt regulations to govern the working of the dispute
				resolution board and the role of the Technical Panel after public notice and
				comment within 180 days after the date of enactment of the
				Spectrum Relocation Improvement Act of
				2008.
						(5)Appeals may be
				taken from decisions of the dispute resolution board to the United States Court
				of Appeals for the District of Columbia Circuit by filing a notice of appeal
				with that court within 30 days after the date of such decision. Each party
				shall bear its own costs and expenses, including attorneys’ fees, for any
				litigation to enforce this subsection or any decision rendered under
				it.
						.
			
